JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Following guilty pleas, the trial court convicted defendant-appellant, Marcus Zanders, of eight counts of aggravated robbery pursuant to 2911.01(A)(1), with accompanying firearm specifications. Under the terms of a plea bargain, he was sentenced to serve a total of eleven years' incarceration.
Pursuant to Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, Zanders's appointed counsel has advised this court that, after a thorough review of the record, she can discern no arguable assignments of error to present on appeal. She has advised Zanders of this determination, and he has not responded. Zanders's counsel now asks this court to conduct an independent review of the record to determine whether the proceedings below were free from prejudicial error. See Freels v. Hills (C.A.6, 1988), 843 F.2d 958; State v. Mackey (Dec. 17, 1999), 1st Dist. No. C-990302. She has also filed a motion to withdraw as Zanders's counsel.
After reviewing the entire record, we are satisfied that Zanders's counsel has provided her client with a diligent and thorough search of the record and that she has correctly concluded that the proceedings below were free from prejudicial error. See Penson v. Ohio (1988),488 U.S. 75, 109 S.Ct. 346. We find no grounds to support a meritorious appeal. Accordingly, we affirm the trial court's judgment, and we overrule counsel's motion to withdraw. We find the appeal to be frivolous under App.R. 23 and R.C. 2505.05, but we refrain from taxing costs and expenses against Zanders because he is clearly indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt and Painter, JJ.